EXAMINER’S AMENDMENT
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with pro se applicant Pallant Satnarine Ramsundar, on 2/17/2021.
The application has been amended as follows: 
Change the abstract 1st sentence as follows:
Buoyancy engine is a machine that captures buoyancy forces on floats in a liquid column and converts it to rotational energy that can be used to drive other equipment or generate electricity.

Cancel claim 2 and amend the claims as shown below.


a drive system comprising: 
a continuous belt, and 
a plurality of wheels contacting the continuous belt, 
a float return system comprising: 
a float return valve, and 
a liquid recovery system,
wherein the drive system further comprises 
a plurality of bridges connected to the continuous belt, and 
a liquid column, 
wherein the float return valve comprises 
a first seal, 
a second seal, a third seal, and
a fourth seal, 
wherein the plurality of floats are of a spherical shape, 
wherein the first seal and the second seal are configured to interact with a first selected float 
of the plurality of floats so as to seal an outlet of the float return valve, wherein the third seal and the fourth seal are configured to interact with a second selected float of the plurality of floats so as to seal an inlet of the float return valve; and 
wherein a float of the plurality of floats pushes against a bridge of the plurality of bridges when the float is in the liquid column.

In addition, change the dependencies of claims 3-8 & 10-12 from “of claim 2” to – of claim 1 --.

The following is an examiner’s statement of reasons for allowance:
A buoyancy engine where the drive system comprises a plurality of bridges connected to the continuous belt. The float return valve comprises first through fourth seals and the first seal and the second seal are configured to interact with a first selected float so as to seal an outlet of the float return valve. The third seal and the fourth seal are configured to interact with a second selected float so as to seal an inlet of the float return valve.  A float pushes against a bridge when the float is in the liquid column.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C Zarroli whose telephone number is (571)272-2101.  The examiner can normally be reached on Monday-Friday 9-5 ET IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell M Jayne can be reached on 5712727723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public 


MICHAEL C. ZARROLI
Primary Examiner
Art Unit 3649



/MICHAEL C ZARROLI/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        /M.C.Z/Primary Examiner, Art Unit 3649